UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1031



In Re: DALE E. HAMILTON,

                                                               Debtor.
_________________________


DALE E. HAMILTON,

                                               Plaintiff - Appellant,

          versus


GERALD M. O’DONNELL, Trustee,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1057-A, BK-98-14052-MVB)


Submitted:   May 25, 1999                      Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dale E. Hamilton, Appellant Pro Se.        Gerald M. O’Donnell, Alex-
andria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dale Hamilton appeals the district court’s order affirming the

bankruptcy court’s dismissal of his Chapter 13 petition.    Our re-

view of the record and the district court’s opinion discloses no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Hamilton v. O’Donnell, Nos. CA-98-1057-A; BK-

98-14052-MVB (E.D. Va. Dec. 7, 1998).*   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 4, 1998, the district court’s records show that it was
entered on December 7, 1998. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision.    See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 2